Elbert, J.
(Odissenting). I concur in the conclusion
that the judgment of the court below must be reversed,, but dissent from some of the views expressed in the majority opinion. My opinion in brief is this: If the patent we are considering is to be given any effect, the title te the town site in question (the term of office of the probate judge having expired) is in the corporate authorities of the town, who are designated in the patent as successors in trust. I rely on the terms of the .grant. These terms must be construed in connection with the recitals contained in the patent. The grant is to “the said J. W. Deane, county and probate judge as aforesaid, and to his successors and assigns in trust as aforesaid.” The “successors aforesaid ” are the corporate authorities expressly mentioned in the recitals of the patent as the legal successors of the trust. It is not correct to say, as is said in the majority opinion, that “the granting clause of the patent is in the usual form conveying the title to the county judge and his successors and assigns in trust. ” On the other hand, the grant is to the county judge and “his successors and assigns in trust as aforesaid.” The decisions cited in this connection by the majority opinion *207are undoubtedly correct, but it will be seen by what we have said, and more fully by a careful perusal of the patent, that the patent before us presents an entirely different and distinct question from any raised in those cases. I submit that the terms of the patent support the view I have stated, and I know of no authority in conflict with it. Undoubtedly, where, under the law, the patent properly issues to the probate judge, the officers of the government cannot, as is claimed in the majority opinion, designate successors in trust other than those contemplated by the law; but in this case the patent did not properly issue under the law to the probate judge. The town was incorporated, and the patent should have issued to the corporate authorities. In saying this I assume nothing, nor do I attack the patent. I take it with its terms and the facts as they appear in its recitals, and construe it ex visceribus suis. The foregoing objection, therefore, made in the majority opinion, with respect to the power of the ministerial officers of the government, goes to the trustee designated, rather than to the successors designated. As it appears from the patent that the grant under the law should have been direct to the corporate authorities in the first instance, I see no legal difficulty in saying that they could take as successors in trust. This is the one respect in which the patent may, without violence, be sustained under the law as being an attempt to comply with the requirements of the law. Act Cong. March 2, 1867. I see no propriety in accepting the terms of the patent only in so far as they misdirect the title, and in rejecting them in so far as they vest the title again in the only proper trustees recognized by the law, under the facts disclosed by the patent. The grant is to “the said J. W. Deane, county and probate judge as aforesaid, and to his successors and assigns in •trust as aforesaid.” I interpret this clause, “that the matter may be of validity sooner than be lost,” and the maxim is ut res magis valeat quam pereat. Broom, Leg. *208Max. 541. I am of the opinion, therefore, that, upon the expiration of the term of office of the probate judge (if not before), the title passed to the corporate authorities as the successors in trust named in the grant. This construction places the title where it should be, both by the terms of the grant and the law governing the grant. In this view no legal proceeding is necessary upon the part of the corporate authorities to perfect their title.
This view involves a dissent upon another point. The town of Aspen being an incorporated town, the patent, under the laws of congress, could lawfully issue to the corporate authorities only, and they alone could exercise the trust. The patent having improperly issued to the probate judge, if it passed the title, it does not follow that he could discharge the trust. He is in the position of one who has a trust estate thrust upon him, in a case where the law designates other and different trustees. While we may treat him as holding the title to the trust estate, we cannot treat him as clothed with the powers conferred by the law upon the proper trustees.